Exhibit 10.3
 
MANAGEMENT SERVICES AGREEMENT




This Management Services Agreement (this “Agreement”) is made and entered into
effective the ___ day of February, 2010 by and among Core Equity Group LLC, with
its offices located at 501 Madison Avenue, Suite 501, New York, New York 10022
(the “Consultant”), Jon Buttles, an individual and a principal of the Consultant
(the “Executive”), and Advance Nanotech, Inc., with its offices located at 400
Rella Boulevard, Suite 160, Montebello, New York 10901 (the “Company”).


The Company desires to have the Consultant provide the Company with the
management services described more fully herein, the Consultant desires to
provide such services and the Executive is willing to serve the Company in the
capacities described more fully herein.


It is therefore agreed as follows:


1.      Management Services.


(a)      The Consultant shall provide the Company with the management services
(collectively, the “Services”) of an individual to serve as (i) a member for the
Company’s Board of Directors (the “Board”), (ii) the Principal Executive Officer
of the Company reporting to the Board and (iii) the Principal Financial Officer
of the Company reporting to the Board.


(b)      Unless and until the Company and the Consultant determine otherwise,
the Executive shall be the individual to serve as the director on the Board, the
Principal Executive Officer and the Principal Financial Officer of the Company
pursuant to this Agreement.  The Executive hereby consents to serve in such
capacities, accepts such management responsibility and agrees to render his
services hereunder fully, faithfully and to the best of his ability subject to
the direction of the Board.


(c)      The Company shall provide the Consultant and the Executive with such
financial and administrative support as either of them may reasonably request in
connection with the performance of the services.


(d)      The Company agrees to nominate the Executive for election to the Board
by the Company’s stockholders and for election as an officer of the Company by
the Board.


(e)      In such capacity, the Executive shall provide reports to the Board on
issues, resolutions and strategy regularly for review by the Board at scheduled
meetings


2.      Term and Termination.  Unless earlier terminated as provided herein
below, the term for the Consultant’s providing the Services under this Agreement
shall commence on the date hereof, shall continue for a period of twelve (12)
months and shall thereafter continue on a month to month basis with the mutual
agreement of the parties.  The Company shall have the right to terminate this
Agreement (i) at any time effective immediately upon delivery of notice to the
Consultant if such termination is for Cause or is because of the Executive’s
death, resignation or failure to be reelected to the Board or as an officer of
the Company and (ii) at any time upon sixty (60) days’ notice if such
termination without Cause.  The Consultant and the Executive shall have the
right to terminate at any time effective immediately upon delivery of
notice.  Upon termination, the Company shall pay the Consultant all amounts for
the Services performed and the unpaid expenses incurred through the effective
termination date.  As used herein, “Cause” means (i) the conviction of the
Executive of a felony or of any criminal act involving moral turpitude, (ii) the
Executive’s deliberate or recurrent refusal to perform duties reasonably
requested by the Board, (iii) intentional fraud or embezzlement, (iv) violation
of the Federal securities laws, (v) gross misconduct or gross negligence in
connection with the performance of the Executive’s duties, or (vi) a material
breach of any term or condition of this Agreement and the failure by the
Consultant or the Executive to cure any such breach within 15 days after receipt
of written notice from the Company describing such breach in reasonable detail
and identifying such occurrence or circumstance as Cause hereunder.


 

--------------------------------------------------------------------------------

 
3.      Compensation.  In consideration for providing the Services, the Company
shall pay the Consultant as follows:


(a)      cash consideration of $7,500 per month with the first payment to be
made upon full execution of this Agreement and the second payment on March 1,
2010 and each subsequent payment made on the first of the month thereafter;


(b)      equity consideration of 25,000 shares of the Company’s common stock per
month, beginning upon execution of this Agreement; and


Notwithstanding the foregoing, in the event the Consultant or the Executive find
that they are spending more or less time than the anticipated in performing the
Services, the Consultant and the Company shall renegotiate the compensation to
be paid the Consultant hereunder.


4.      Expenses.  The Company shall reimburse the Consultant in accordance with
Company’s regular policy for all reasonable expenses incurred by the Consultant
in connection with the performance of the Services upon presentation of
appropriate documentation covering those expenses.


5.      Confidentiality.  The Consultant and the Executive acknowledge that each
of them will have access to information of a nature not generally disclosed to
the public. Each of them agrees throughout the term of this Agreement and
thereafter to keep confidential and not disclose to anyone, unless legally
compelled to do so, such information as the Company deems confidential and
proprietary, including without limitation the Company’s business and strategic
plans, financial details, computer programs, manuals, contracts, current and
prospective client and supplier lists and all other documentation, business
knowledge, data, material, property and supplier lists and developments owned,
possessed or controlled by the Company.  Such confidential information may or
may not be designated as confidential or proprietary and may be in oral, written
or electronic format.  Upon termination of this Agreement, the Consultant and
the Executive shall, at Company’s option, either return to the Company or
destroy all of the Company’s confidential and proprietary information in its
possession and promptly certify in writing that it has done so.


6.      Indemnification.  The Company agrees to indemnify the Consultant and the
Executive in accordance with the indemnification provisions attached to this
Agreement as Annex A and incorporated herein and made a part thereof.


7.      Miscellaneous.


(a)      Any notice or other communication under this Agreement shall be in
writing and shall be considered given when delivered personally, mailed by
registered or certified mail, return receipt requested, delivered by overnight
courier or faxed (with confirmation receipt report) to the parties at the
addresses set forth below (or at such other address as a party may specify by
notice to the other):


If to the Company:
Advance Nanotech, Inc.
Attn:  Board of Directors
400 Rella Boulevard, Ste 160
Montebello, NY 10901
If to the Consultant or the Executive:
Core Equity Group LLC
Attn: Jon Buttles
501 Madison Avenue, Ste 501
New York, NY 10022
 



 
2

--------------------------------------------------------------------------------

 
(b)      The relationship between the Consultant and the Company is that of
independent contractors.  The Executive, the Consultant and the Consultant’s
other employees are independent consultants to the Company and not employees of
Company.  Neither the Executive nor the Consultant nor any of the Consultant’s
other employees shall be eligible for any benefits made available to employees
of the Company.


(c)      This Agreement contains, and is intended as, a complete statement of
all the terms of the arrangements among the parties with respect to this subject
matter, supersedes all previous agreements and understandings with respect to
those matters, and cannot be changed except by an agreement in writing signed by
the parties.


(d)      This Agreement shall be governed by and construed in accordance with
the laws of the State of New York applicable to agreements made and to be
performed in New York and each party submits to the jurisdiction and venue of
the courts situated in New York.


(e)      The failure of a party to insist upon strict adherence to any term of
this Agreement on any occasion shall not be considered a waiver or deprive that
party of the right thereafter to insist upon strict adherence to that term of
any other term of this Agreement.  Any waiver must be in writing.


(f)      The parties acknowledge that this Agreement contemplates certain
personal services of the Consultant and the Executive and accordingly neither
this Agreement nor any of the obligations of the Consultant or its employees
including the Executive may be assigned or delegated without Company’s prior
consent.


CORE EQUITY GROUP LLC
ADVANCE NANOTECH, INC.
 
 
By:               /s/ Jon Buttles
 
Name:          Jon Buttles  
 
Title:           Managing Partner
 
Date:           February 23, 2010                     
 
 
 
 
By:           /s/ Peter Rugg
 
Name:       Peter Rugg                                                    
 
Title:         Director                                    
 
Date:         February 23, 2010                                         
 
JON BUTTLES
 
 
 
By:              /s/ Jon Buttles
 
Name:        Jon Buttles                                                      
 
Title:          Individual  
 
Date:          February 23, 2010                                  
 

 
 
 
3

--------------------------------------------------------------------------------

 
Annex A


INDEMNIFICATION PROVISIONS




Advance Nanotech, Inc. (the “Company”), agrees to indemnify and hold harmless
Core Equity Group LLC (“Consultant”) and Jon Buttles (“Executive”) against any
and all losses, claims, damages, obligations, penalties, judgments, awards,
liabilities, costs, expenses, and disbursements (and any and all actions, suits,
proceedings, and investigations in respect thereof and any and all legal and
other costs, expenses, and disbursements in giving testimony or furnishing
documents in response to a subpoena or otherwise), including, without limitation
the costs, expenses, and disbursements, as and when incurred, of investigating,
preparing, or defending any such action, suit, proceeding, or investigation
(whether or not in connection with litigation in which Consultant or Executive
is a party), directly or indirectly, caused by, relating to, based upon, arising
out of, or in connection with Consultant’s or Executive’s acting for the
Company, including, without limitation, any act or omission by Consultant or
Executive in connection with its acceptance of or the performance or
non-performance of its obligations under the Management Services Agreement dated
as of February __, 2010 by and among Consultant, Executive and the Company, as
it may be amended from time to time (the “Agreement”); provided, however, such
indemnity agreement shall not apply to any portion of any such loss, claim,
damage, obligation, penalty, judgment, award, liability, cost, expense, or
disbursement to the extent it is found in a final judgment by a court of
competent jurisdiction (not subject to further appeal) to have resulted
primarily and directly from the bad faith or willful misconduct of Consultant or
Executive. The Company also agrees that Consultant and Executive shall not have
any liability (whether direct or indirect, in contract or tort or otherwise) to
the Company for or in connection with the engagement of Consultant or Executive,
except to the extent that any such liability is found in a final judgment by a
court of competent jurisdiction (not subject to further appeal) to have resulted
primarily and directly from Consultant or Executive’s bad faith or willful
misconduct.


These Indemnification Provisions shall be in addition to any liability which the
Company may otherwise have to Consultant or Executive or the persons indemnified
below in this sentence and shall extend to the Consultant, its affiliated
entities, managers, directors, officers, employees, legal counsel, agents, and
controlling persons (within the meaning of the federal securities laws).  All
references to Consultant in these Indemnification Provisions shall be understood
to include any and all of the foregoing including Executive.


If any action, suit, proceeding, or investigation is commenced, as to which
Consultant or Executive proposes to demand indemnification, it shall notify the
Company with reasonable promptness; provided, however, that any failure by
Consultant or Executive to notify the Company shall not relieve the Company from
its obligations hereunder.  Consultant and Executive shall have the right to
retain counsel of its own choice to represent it, and the Company shall pay the
reasonable fees, expenses, and disbursements of such counsel; and such counsel
shall, to extent consistent with its professional responsibilities, cooperate
with the Company and any counsel designated by the Company.  The Company shall
be liable for any settlement of any claim against Consultant and/or Executive
made with the Company’s written consent, which consent shall not be unreasonably
withheld.  The Company shall not, without the prior written consent of
Consultant and/or Executive, settle or compromise any claim, or permit a default
or consent to the entry of any judgment in respect thereof, unless such
settlement, compromise, or consent includes, as an unconditional term thereof,
the giving by the claimant to Consultant and Executive of an unconditional
release from all liability in respect of such claim.


In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these Indemnification Provisions is made, but it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, even
though the express provisions hereof provide for indemnification in such case,
then the Company, on the one hand, and Consultant and Executive, on the other
hand, shall contribute to the losses, claims, damages, obligations, penalties,
judgments, awards, liabilities, costs, expenses, and disbursements to which the
indemnified persons may be subject in accordance with the relative benefits
received by the Company, on the one hand, and Consultant and Executive, on the
other hand, and also the relative fault of the Company, on the one hand, and
Consultant and Executive on the other hand, in connection with the statements,
acts, or omissions which resulted in such losses, claims, damages, obligations,
penalties, judgments, awards, liabilities, costs, expenses, or disbursements and
the relevant equitable considerations shall also be considered.  No person found
liable for a fraudulent misrepresentation shall be entitled to contribution from
any person who is not also found liable for such fraudulent
misrepresentation.  Notwithstanding the foregoing, Consultant and Executive
shall not be obligated to contribute any amount hereunder that exceeds the
amount of fees previously received by Consultant and/or Executive pursuant to
the Agreement.


Neither termination nor completion of the engagement of Consultant and Executive
referred to above shall affect these Indemnification Provisions which shall then
remain operative and in full force and effect.
 


 